Opinion issued February 4, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00056-CV
                            ———————————
                    IN RE JAGAN MAHADEVAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Jagan Mahadevan, has filed a petition for writ of mandamus

challenging the trial court’s order compelling discovery in the underlying case. 1 In

conjunction with the petition, relator filed a motion requesting a stay of the order




1
      The underlying case is Prem Bikkina v. Jagannathan Mahadevan a/k/a/ Jagan
      Mahadevan, cause number 20-DCV-272767, pending in the 240th District Court of
      Fort Bend County, Texas, the Honorable Frank J. Fraley presiding.
pending our ruling on the mandamus petition. We deny the petition and dismiss the

stay motion as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                        2